TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00352-CV


                                          N. L., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 301,027-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Mother N.L. appeals from the trial court’s decree terminating her parental rights

to her children W.T. and I.T., who were eight and six at the time of the final hearing. The Texas

Department of Family and Protective Services sought custody after an investigator responding to

a report of neglectful supervision found that the children were living in unsanitary conditions,

that there was little or no food in the house, and that it appeared the children had little in the way

of clothing, bedding, or toys. The investigator also expressed concerns because “it appeared to

have some trafficking going in and out of the home,” reporting that a neighbor had witnessed

drug dealing from the home, and because N.L. had permitted “several adults with extensive

criminal history, to include illegal substance charges, to live in the home and have access to her

children.” In June and October 2018, N.L. took hair follicle tests, both of which were positive
for cocaine. The children’s hair was also tested in June 2018—I.T.’s test was positive for

cocaine, and W.T.’s was positive for cocaine and marijuana.

               At the final hearing, the trial court heard testimony from a Department

caseworker, the children’s guardian ad litem, N.L., and N.L.’s sister.1 The caseworker testified

about the children’s hair follicle tests and the conditions from which they were removed; that

N.L. took two hair follicle tests that were positive for cocaine but denied any drug use; that N.L.

had not completed many of her services, including therapy; that the siblings had to be separated

from each other due to fighting and because I.T. made an outcry of sexual abuse against W.T.;

that W.T. showed “extensive behaviors where she has wanted to harm herself and has had to be

hospitalized”; and that W.T.’s behavior and mental health had improved through her

participation in a therapeutic foster home. The guardian ad litem testified similarly, noting that

the children came into care testing positive for cocaine—“the same drug that [N.L.] tested

positive for”—but that N.L. had denied any drug use. She also testified that N.L. had not made

progress on her family plan and had “been very threatening” to the ad litem on several occasions.

N.L. testified, denying any drug use and asserting that she had attempted to comply with her

family plan. She also testified that the Department investigator had exaggerated the unsanitary

conditions in the home and that W.T. had not displayed the behavioral issues reported during the

case while W.T. lived with her. The trial court found that N.L. had engaged in conduct or placed

the children with others who engaged in conduct that endangered the children’s well being and

that termination was in the children’s best interest. See Tex. Fam. Code § 161.001(b)(1)(E), (2).



       1
        The trial was held via video conference due to COVID-19. See Second Amended
Emergency Order Regarding COVID-19, Travis County Civil & Family Courts, Admin. File
No. GN-61-121012, signed and filed May 7, 2020.

                                                2
               On appeal, N.L.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeal from termination of parental rights). The

brief meets the requirements of Anders by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. at 744; Taylor v.

Texas Dep’t of Protective & Reg. Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet.

denied). N.L.’s counsel has certified to this Court that he provided N.L. with a copy of the

Anders brief and motion to withdraw and advised her of her right to examine the appellate record

and to file a pro se brief. To date, N.L. has not filed a pro se brief. The Department responded

to the Anders brief, stating that it would not file a brief unless we requested one.

               We have conducted an independent review of the record, including the Anders

brief submitted on N.L.’s behalf. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Taylor, 160
S.W.3d at 647. We have found nothing in the record that might arguably support an appeal, and

we agree with counsel that the appeal is frivolous and without merit. Accordingly, we affirm the

trial court’s decree terminating N.L.’s parental rights. Counsel’s motion to withdraw is denied.2



                                               __________________________________________
                                               Jeff Rose, Chief Justice

       2
            The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court],
including the filing of a petition for review.” See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to N.L. has not yet been discharged. See id. If N.L.,
after consulting with counsel, desires to file a petition for review, counsel should timely file with
the Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.”
See id. at 27-28.

                                                  3
Before Chief Justice Rose, Justices Baker and Kelly

Affirmed

Filed: December 10, 2020




                                               4